Appeal by the defendant from a judgment of the Supreme Court, Kings County (Morton, J.), rendered February 28, 1985, convicting her of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Nettles, 118 AD2d 875), the defendant’s contention that her defense of justification was not disproved beyond a reasonable doubt is incorrect. The altercation between the defendant’s paramour, Jose Ruiz, and Ricardo Russell, the decedent, was characterized as a "regular fist fight”. Ruiz had not suffered any serious injuries, the knife which Russell had during the early part of the fight had been tossed to the ground, and there was no evidence that Russell was armed when the defendant stabbed him in the back. Therefore, the jury properly rejected the defendant’s claim that she reasonably believed that the use of deadly force against Ruiz was imminent (see, People v Goetz, 68 NY2d 96).
The defendant’s remaining contention is unpreserved for appellate review. Lazer, J. P., Mangano, Lawrence and Kooper, JJ., concur.